Britt, J.
Appellants contend that the trial court erred in modifying previous orders pertaining to Larry’s custody without hearing evidence and finding facts on which the appellate court can determine if the modified order is adequately supported by competent evidence and is for the best interest of the minor child. The point is well taken.
In Crosby v. Crosby, 272 N.C. 235, 158 S.E. 2d 77 (1967), in an opinion by Branch, J., we find the following:
“It is generally recognized that decrees entered by our courts in child custody and support matters are impermanent in character and are res judicata of the issue only so long as the facts and circumstances remain the same as when the decree was rendered. The decree is subject to alteration upon a change of circumstances affecting the welfare of the child. Thomas v. Thomas, 248 N.C. 269, 103 S.E. 2d 371; Griffin v. Griffin, 237 N.C. 404, 75 S.E. 2d 133; Neighbors v. Neighbors, 236 N.C. 531, 73 S.E. 2d 153.
* * *
The court’s findings of fact as to the care and custody of children will not be disturbed when supported by competent evidence, even though the evidence be conflicting. Tyner v. Tyner, 206 N.C. 776, 175 S.E. 144; In Re Hamilton, 182 N.C. 44, 108 S.E. 385.
However, when the court fails to find facts so that this Court can determine that the order is adequately supported by competent evidence and the welfare of the child sub-served, then the order entered thereon must be vacated and *27the case remanded for detailed findings of fact. Swicegood v. Swicegood, 270 N.C. 278, 154 S.E. 2d 324.”
In the case before us the record discloses no evidence upon which the trial judge based the order appealed from and said order contains no findings of fact tending to show a change of circumstances since entry of previous orders to justify a modification of those orders. For the reasons stated, the order appealed from must be vacated and the cause remanded for detailed findings of fact based upon competent evidence.
Error and remanded.
Brock and Hedrick, JJ., concur.